Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered March 29, 2005 in a proceeding pursuant to Family Court Act article 7. The order adjudged that respondent failed to comply with the terms and conditions of an *758order of disposition and suspended judgment for a period of 12 months upon certain terms and conditions.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the matter is remitted to Family Court, Genesee County, for further proceedings on the petition.
Memorandum: Respondent appeals from an order entered upon his admission to the allegations of the petition alleging that he violated a prior order of disposition adjudicating him a person in need of supervision. The order must be reversed and the matter remitted to Family Court for further proceedings on the petition because the court failed to advise respondent of his right to remain silent before accepting his admission (see Family Ct Act § 741 [a]; Matter of Jessica GG., 19 AD3d 765 [2005]; Matter of Ashley A., 296 AD2d 627, 628 [2002]). Present—Scudder, J.P., Kehoe, Martoche, Smith and Pine, JJ.